Citation Nr: 0714754	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a right foot/ankle 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1977 
to September 1980.  Thereafter, the appellant had service 
with the South Carolina National Guard, to include a period 
of active duty for training (ADT) from January 4, 1987, to 
January 30, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, in which the 
RO, inter alia, denied the appellant service connection for a 
right foot/ankle condition.  The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in November 2004.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2005.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

After review of the claims file, the Board finds that further 
RO action on the claim on appeal is warranted.

Service medical records reflect that in October 1978, the 
appellant complained of pain on the posterior of the right 
foot.  The appellant reported that his foot was cut four 
years ago and was sewn up.  The diagnosis was strained right 
foot.  In May 1979, the appellant complained of right ankle 
pain.  He stated that he cut a ligament with a piece of glass 
nine years ago and had problems ever since.  Another May 1979 
record shows that the appellant complained of tarsal pain on 
right foot following long walking or running.  It was noted 
in the veteran's history that seven years ago, he lacerated 
his extensor hallucis and other extensor tendons of the right 
foot.  The diagnosis was questionable.  A May 1979 X-ray of 
right foot was negative.  The report of a May 1979 podiatry 
consultation indicates that the appellant presented with a 
one year history of lateral foot pain on the right.  It was 
noted that he had a laceration on the left foot in 1972.  The 
current diagnosis was extensor brevis myositis secondary to 
substitution for extensor hallucis longus.  

In September 1979, the appellant complained of pain in the 
right foot for two years.  The diagnosis was athletes foot.  
Another September 1979 record reflects that the appellant 
complained of pain in the right foot; he stated that he had 
soreness in the right heel for approximately two years.  The 
diagnosis was foot pain of unknown origin; the appellant was 
referred to the podiatry clinic with a provisional diagnosis 
of extensor brevis myositis.  An October 1979 podiatry clinic 
record shows that the appellant presented with a five month 
history of right heel pain with right dorsal foot pain at 
site of laceration of the extensor hallucis longus tendon.  
The diagnosis was heel friction pain.  The veteran's July 
1980 Report of Medical History shows that he reported having 
foot trouble.  The physician's assistant noted that the 
appellant had muscular pain in his foot.

The veteran's National Guard records show that while he was 
on ADT in January 1987, he twisted his right ankle.  The 
diagnosis was right ankle sprain; X-rays were within normal 
limits.

Currently, a May 2005 VA treatment record reflects assessment 
of non-treated high arched feet with probable ligamentous 
laxity in the midtarsal joint of the right, falling arches 
and forefoot valgus; weakness of the extensor hallucis 
longus, right.  The appellant asserts that he has had a right 
foot condition since his discharge from service.  In 
addition, in an April 2007 brief, the veteran's 
representative argued that the appellant should be afforded a 
VA examination to obtain a nexus opinion as to whether the 
veteran's current right foot condition is related to the 
veteran's service.  

In view of the complaints of right foot pain in service, the 
right ankle injury during his period of ADT, and the post-
service medical evidence indicating current right foot 
problems, the Board finds that a medical opinion that 
identifies all current right ankle/foot disability/ies, and 
that addresses the medical relationship, if any, between the 
veteran's claimed right foot disability and service (to 
include his in-service complaints and/or ankle sprain during 
ACDUTRA) would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A.  In rendering the requested opinion, 
the examiner should, in addition to the above, consider and 
discuss the veteran's claimed pre-service right foot injury 
(not noted on entrance examination).

Hence, the RO should arrange for the appellant to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The appellant is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for service connection (as 
the consideration of the claim will be based on the evidence 
of record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the appellant by the pertinent VA 
medical facility.

Prior to arranging for the appellant to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Columbia, South Carolina dated up to 
September 2005.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Columbia VAMC since September 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Columbia 
VAMC all pertinent records of evaluation 
and/or treatment of the appellant's right 
foot/ankle, from September 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for a right foot/ankle 
condition.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
appellant to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability involving the veteran's 
right foot/ankle.  With respect to each 
such diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such disability is the result of injury or 
disease incurred or aggravated during 
service.  In rendering the requested 
opinion, the examiner should consider and 
discuss the relationship, if any, between 
current disability and the veteran's 
asserted pre-service right foot injury 
(not noted on entrance examination), the 
complaints noted throughout active duty 
service, and the January 1987 ankle injury 
during a period of active duty for 
training.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the appellant by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a right foot/ankle 
disability, in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

